Title: General Orders, 28 January 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Thursday Jany 28th 1779.
Parole Savannah.C. Signs Campbell. Lincoln.


John Mehelm Esquire being appointed Commissary of hides for the State of New-Jersey with full power and authority to collect and receive all hides, tallow, horns and other useful offal of all the cattle slaughtered in the said State for the use of the Continental Army or any persons whatsoever appertaining to it; All persons belonging to the same are to respect him accordingly and to deliver the articles before mentioned to him or his order and to no other person whatever without orders from the Commander in Chief or General commanding in said State.
The discharge of three pieces of cannon at Major General Lord Stirling’s quarters will be the signal of Alarm, in which case the troops are to be instantly put in the position lately ordered.
